19-01389-mkv         Doc 1      Filed 11/06/19       Entered 11/06/19 14:58:58         Main Document
                                                    Pg 1 of 10


TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
(212) 594-5000
Albert Togut
Neil Berger
Jared C. Borriello

Attorneys for
the Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- x
In re:                                                               :
                                                                     :   Chapter 7
CHOWAIKI & CO. FINE ART LTD.,                                        :
                                                                     :   Case No. 17-13228 (MKV)
             Debtor.                                                 :
-------------------------------------------------------------------- x
ALBERT TOGUT, Not Individually But Solely In :
His Capacity as Chapter 7 Trustee of the Estate of :
Chowaiki & Co. Fine Art Ltd.,                                        :
                                                                     :
             Plaintiff,                                              :
                                                                     :   Adv. Pro. No. 19-_____ (MKV)
                                      v.                             :
                                                                     :
LAWRENCE BENENSON,                                                   :
                                                                     :
             Defendant.                                              :
-------------------------------------------------------------------- x

                   COMPLAINT TO AVOID AND RECOVER TRANSFER

                 Albert Togut, not individually but solely in his capacity as Chapter 7

Trustee (“Plaintiff” or the “Trustee”) of the estate of the above-captioned debtor

Chowaiki & Co. Fine Art Ltd. (the “Debtor”), by his attorneys, Togut, Segal & Segal LLP,

hereby submits this complaint (the “Complaint”) against Lawrence Benenson (“the

Defendant”) to avoid and recover a transfer that was made by the Debtor to, or for the

benefit of, the Defendant, and alleges the following facts and claims upon information

and belief based on the documents and information presently available to the Trustee:
19-01389-mkv       Doc 1   Filed 11/06/19    Entered 11/06/19 14:58:58    Main Document
                                            Pg 2 of 10


                              SUMMARY OF THE ACTION

              1.      The Trustee seeks a money judgment relating to the avoidable

transfer identified on Exhibit A attached hereto that was made by Debtor to, or for the

benefit of, the Defendant during the six (6) year period preceding the commencement of

the Debtor’s bankruptcy case.

              2.      The Trustee seeks entry of a judgment: (a) avoiding and directing

the return of the transfer identified in Exhibit A annexed hereto, plus interest and costs;

and (b) disallowing any claims filed by the Defendant in the Debtor’s bankruptcy case

unless and until the challenged transfer is repaid to the Trustee.

              3.      To the extent that the Defendant has filed a proof of claim, or has

otherwise requested payment from the Debtor’s estate (collectively, the “Claims”), this

Complaint is not intended to be, nor should it be construed as, a waiver of Trustee’s

right to object to the Claims for any reason including, but not limited to, section 502 of

the Bankruptcy Code, and such rights are expressly reserved.

                                       THE PARTIES

              4.      Plaintiff is the Chapter 7 trustee of the Debtor.

              5.      The Debtor is a New York corporation which, prior to the Petition

Date (defined below), operated an art gallery (the “Gallery”) at premises located at 500

Park Avenue, Unit 16C, New York, New York (the “Premises”).

              6.      The Defendant is an individual residing in the State of New York.

                              JURISDICTION AND VENUE

              7.      The United States Bankruptcy Court for the Southern District of

New York (the “Bankruptcy Court” or the “Court”) has jurisdiction over this adversary

proceeding pursuant to 28 U.S.C. §§ 157 and 1334 and the United States District Court




                                               2
19-01389-mkv       Doc 1   Filed 11/06/19    Entered 11/06/19 14:58:58    Main Document
                                            Pg 3 of 10


for the Southern District of New York’s Amended Standing Order of Reference, M-431

dated January 31, 2012, which refers such proceedings to the Bankruptcy Court.

              8.      This action is commenced pursuant to sections 105(a), 502(d), 544,

547, 548, 550, and 551 of title 11 of the United States Code (the “Bankruptcy Code”);

Rules 3007, 6009 and 7001 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”); and New York Debtor & Creditor Law §§ 270, et seq. (the

“NYDCL”).

              9.      This adversary proceeding is a core proceeding under 28 U.S.C.

§§ 157(b)(1) and 157(b)(2)(A), (B), (H), (O), such that this Court has jurisdiction to hear

and to determine this proceeding and to enter a final order and judgment. In the event

that this Court or any other appropriate Court finds any part of this adversary

proceeding to be “non-core,” this Court has non-core concurrent jurisdiction over this

proceeding under 28 U.S.C. § 1334 because such causes of action relate to the Debtor’s

bankruptcy case and will have a significant impact on the Debtor’s estate (the “Estate”).

              10.     Plaintiff consents to the entry of final orders and judgments by this

Court in this adversary proceeding pursuant to Bankruptcy Rule 7008. Plaintiff also

consents to the entry of final orders or judgments by this Court if it is determined that

this Court, absent consent of the parties, cannot enter final orders on judgments

consistent with Article III of the United States Constitution.

              11.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409 because

this adversary proceeding arises in and is related to the Debtor’s bankruptcy case

pending in the Bankruptcy Court.




                                               3
19-01389-mkv      Doc 1   Filed 11/06/19    Entered 11/06/19 14:58:58    Main Document
                                           Pg 4 of 10


                               FACTUAL ALLEGATIONS

A.       The Debtor’s Bankruptcy Case

               12.   On November 13, 2017 (the “Petition Date”), the Debtor filed a

voluntary petition for relief under Chapter 7 of the Bankruptcy Code in the Bankruptcy

Court.

               13.   On November 14, 2017, Albert Togut was appointed Chapter 7

interim trustee of the Debtor; he duly qualified and is acting as Trustee of the Debtor

and the Estate.

B.       The Debtor Was Insolvent, Had an Unreasonably
         Small Capital Base, and Incurred and Intended to Incur Debts
         Beyond Debtor’s Ability to Repay During the Relevant Time Period

               14.   The Debtor was insolvent no later than December 31, 2013, and

remained insolvent at all relevant times thereafter, based on any measurement of

insolvency, or a balance sheet, capitalization, or cash flow basis.

               15.   The Debtor conducted its business with insufficient capital no later

than December 31, 2013, and remained insufficiently capitalized at all relevant times

thereafter, based on any measurement of capitalization, or a balance sheet or cash flow

basis.

               16.   The Debtor has incurred, was intending to incur, or believed that it

would incur debts beyond its ability to pay as such debts matured beginning no later

than December 31, 2013.

               17.   The Debtor reflected the following balances in its tax returns for the

years 2013 through 2016:




                                              4
19-01389-mkv    Doc 1      Filed 11/06/19    Entered 11/06/19 14:58:58     Main Document
                                            Pg 5 of 10




 Year        Sales        Net Income         Assets      Liabilities     Shareholders’ Equity
 2013    $11,721,830       ($11,105)        $6,914,238   $14,653,562         ($9,611,324)
 2014     $9,070,395       $673,512         $3,139,950   $12,453,313         ($9,225,565)
 2015    $35,240,034      $3,139,950        $7,694,550   $14,429,711         ($6,735,161)
 2016    $15,659,563      ($1,428,279)   $11,437,212     $20,291,535         ($8,654,323)


              18.      The Debtor’s own tax returns demonstrate that the Debtor had

negative shareholders’ equity for the years 2013, 2014, 2015, and 2016.

              19.      Additionally, the values contained in the Debtor’s tax returns were

not adjusted, which, if done, would have resulted in significantly reduced asset values

and shareholder equity.

              20.      Additional facts support the conclusion that the Debtor was

insolvent and/or insufficiently capitalized during the periods relevant to this

Complaint:

                       a. The Debtor failed to pay various creditors on a timely
                          basis during the period December 31, 2013 through the
                          Petition Date; and

                       b. The Debtor had negative cash flow, and could not meet
                          its obligations as they came due during the period
                          December 31, 2013 through the Petition Date.

C.      The Pre-Petition Transfer by the Debtor

              21.      During the six (6) years preceding the Petition Date, the Debtor

made a transfer to, or for the benefit of, the Defendant (the “Transfer”), on the date and

in the amount set forth in the schedule which is attached hereto as Exhibit A and which

is incorporated by reference herein.

              22.      The Debtor’s books and records reflect that the Defendant made a

loan to Galatea Art, LLC, a non-debtor entity (the “Galatea Loan”).



                                                5
19-01389-mkv    Doc 1    Filed 11/06/19    Entered 11/06/19 14:58:58     Main Document
                                          Pg 6 of 10


              23.    The Transfer represents a payment by the Debtor to the Defendant

on account of the Galatea Loan.

              24.    The Debtor had no legal or contractual obligation to repay the

Galatea Loan.

              25.    This action is brought to avoid and recover the Transfer, so that

this property can be distributed to the Debtor’s true creditors.

              26.    The Debtor received less than fair consideration and less than a

reasonably equivalent value in exchange for the Transfer.

              27.    Because the Debtor failed to receive fair consideration and less than

a reasonably equivalent value in exchange for the Transfer, the Estate has been

damaged in a sum to be determined at trial, but no less than the total amount of the

Transfer.

              28.    The Debtor had creditors holding unsecured claims at the time the

Defendant was paid by the Transfer, that continued to be creditors of the Debtor as of

the Petition Date.

              29.    The Defendant has failed to turn over any part of the Transfer to

the Trustee, despite written demand by Plaintiff to the Defendant to do so.

              30.    The Trustee’s investigation is ongoing, and consequently, the

Trustee reserves the right to (i) supplement the information regarding the Transfer and

any additional transfers and (ii) seek recovery of such additional transfers.

              31.    To the extent that any of the following claims for recovery of the

Transfer may be inconsistent with each other, the Trustee respectfully requests that they

be treated as being plead in the alternative.

                                     COUNT I

       AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFER


                                                6
19-01389-mkv    Doc 1       Filed 11/06/19    Entered 11/06/19 14:58:58   Main Document
                                             Pg 7 of 10



                       (NYDCL §§ 273 and 278 and/or 279, and
                    11 U.S.C. §§ 105(a), 502(d), 544, 550(a), and 551)

              32.      The Trustee incorporates by reference the allegations contained in

the previous paragraphs of this Complaint as if fully written herein.

              33.      The Debtor did not receive fair consideration for the Transfer.

              34.      The Debtor was insolvent at the time it made the Transfer or, in the

alternative, the Debtor became insolvent as a result of the Transfer.

              35.      Pursuant sections 273, 278 and/or 279 of the NYDCL, and sections

105(a), 502(d), 544, 550(a), and 551 of the Bankruptcy Code, the Trustee is entitled to a

judgment against the Defendant: (i) avoiding the Transfer; (ii) recovering the Transfer

from the Defendant for the benefit of the Estate; (iii) disallowing any claim that the

Defendant may have against the Debtor until such time as the Transfer is repaid to the

Trustee; (iv) awarding attorneys’ fees and costs from the Defendant; and (v) awarding

any other relief the Court deems just and proper.

                                       COUNT II

       AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFER

                         (NYDCL §§ 274, 278 and/or 279, and
                    11 U.S.C. §§ 105(a), 502(d), 544, 550(a), and 551)

              36.      The Trustee incorporates by reference the allegations contained in

the previous paragraphs of this Complaint as if fully written herein.

              37.      The Debtor did not receive fair consideration for the Transfer.

              38.      At the time that the Debtor made the Transfer, the Debtor was (a)

insolvent and/or (b) engaged or was about to engage in a business or transaction for

which the property remaining in its hands after the Transfer was an unreasonably small

capital.



                                                7
19-01389-mkv    Doc 1      Filed 11/06/19    Entered 11/06/19 14:58:58   Main Document
                                            Pg 8 of 10


             39.      Pursuant to sections 274, 278 and/or 279 of the NYDCL, and

sections 105(a), 502(d), 544, 550(a), and 551 of the Bankruptcy Code, the Trustee is

entitled to a judgment against the Defendant: (i) avoiding the Transfer; (ii) recovering

the Transfer from the Defendant for the benefit of the Estate; (iii) disallowing any claim

that the Defendant may have against the Debtor until such time as the Transfer is repaid

to the Trustee; (iv) awarding attorneys’ fees and costs from the Defendant; and

(v) awarding any other relief the Court deems just and proper.

                                     COUNT III

       AVOIDANCE AND RECOVERY OF FRAUDULENT TRANSFER

                        (NYDCL §§ 275, 278 and/or 279, and
                   11 U.S.C. §§ 105(a), 502(d), 544, 550(a), and 551)

             40.      The Trustee incorporates by reference the allegations contained in

the previous paragraphs of this Complaint as if fully written herein.

             41.      At the time that the Debtor made the Transfer, the Debtor had

incurred, was intending to incur, or believed that it would incur debts beyond its ability

to pay them as the debts matured.

             42.      Pursuant to sections 275, 278 and/or 279 of the NYDCL, and

sections 105(a), 502(d), 544, 550(a), and 551 of the Bankruptcy Code, the Trustee is

entitled to a judgment against the Defendant: (i) avoiding the Transfer; (ii) recovering

the Transfer from the Defendant for the benefit of the Estate; (iii) disallowing any claim

that the Defendant may have against the Debtor until such time as the Transfer is repaid

to the Trustee; (iv) awarding attorneys’ fees and costs from the Defendant; and

(v) awarding any other relief the Court deems just and proper.




                                               8
19-01389-mkv       Doc 1   Filed 11/06/19    Entered 11/06/19 14:58:58    Main Document
                                            Pg 9 of 10


                               RESERVATION OF RIGHTS

             43.      Plaintiff repeats and re-alleges the allegations contained in the

previous paragraphs of the Complaint as though fully set forth herein.

             44.      The Trustee does not waive and instead specifically reserves all of

his rights, claims, and defenses as they pertain to the Debtor and to defend against any

claims or liens that the Defendant may assert against the Estate. The Trustee expressly

reserves the right to amend and supplement this Complaint or to commence a new

action against the Defendant with other claims as his investigation continues.

                                  PRAYER FOR RELIEF

      WHEREFORE, the Trustee respectfully requests that this Court enter judgment

in favor of the Trustee and against the Defendant as follows:

             (i)      avoiding the Transfer made to the Defendant;

             (ii)     awarding pre-judgment interest at the maximum legal rate
                      running from the date of the Plaintiff’s first demand to
                      return the Transfer to the date of judgment with respect to
                      this Complaint (the “Judgment”) herein;

             (iii)    directing the Defendant to pay to the Trustee the full amount
                      of the Transfer that it received from the Debtor, plus interest
                      from the date of such judgment;

             (iv)     disallowing any claim that the Defendant may have against
                      the Debtor until such time as the Transfer is repaid to the
                      Trustee;




                                               9
19-01389-mkv   Doc 1   Filed 11/06/19     Entered 11/06/19 14:58:58     Main Document
                                        Pg 10 of 10


           (v)    awarding attorneys’ fees and costs from the Defendant; and

           (vi)   granting such other relief as the Court deems just and proper.




DATED: New York, New York
       November 6, 2019

                                         ALBERT TOGUT, not individually but
                                         solely in his capacity as Chapter 7 Trustee,
                                         By his Attorneys,
                                         TOGUT, SEGAL & SEGAL LLP
                                         By:


                                         /s/Albert Togut
                                         ALBERT TOGUT
                                         NEIL BERGER
                                         JARED C. BORRIELLO
                                         One Penn Plaza
                                         New York, New York 10119
                                         (212) 594-5000




                                           10
